The prescription room was admittedly a part of defendant's drug store. But the majority states that "It was obvious to even a casual observer that the prescription room was a private room and not one into which the public was invited." This statement is too broad. It should have been limited by inserting some such words as "by implication" before the word "invited." It appears to the dissenter that the majority has fallen into an error, in that they adopt the statement without any limitations. Seemingly they view the statement as if the words "by implication or expressly"
appeared before the word "invited." For their broad holding, based on the statement, is that plaintiff was not invited into any part of the prescription room. This holding is all inclusive. It adjudicates that plaintiff was neither impliedly nor expressly
invited into any part of the prescription room. And the majority holds this as a matter of law, although the question was before the court whether plaintiff, in the same manner as other customers, was expressly invited to use a part of the prescription room, and although there was an abundance of affirming evidence on that issue. Upon the record it was a jury question whether, in furtherance of its own business purposes, one of the accommodations defendant actively and expressly afforded its customers was the use of its telephone. The invitation to use the phone was necessarily an invitation to go and be where it was. So far as the phone was located in the prescription room it was an invitation into that room. To that extent the prescription room took on an added characteristic — a place for use of one of the accommodations afforded defendant's invitees. To plaintiff the place where the phone could be used defendant's manager pointed out. Plaintiff did *Page 1071 
not enter the prescription room to any greater extent than she was invited to do as a customer of the store. Admittedly she was an invitee when, standing on one side of the swinging door, she reached within the prescription room for the telephone. If on account of her short stature she pressed against the swinging door and fell into the opening 3 inches from the door it was purely an incident to plaintiff's being where she had been invited. And at no time was plaintiff within the definition of a trespasser because the using of the phone was accomplishing the purposes of the storekeeper as well as her own. Seemingly it does not appear, as a matter of law, that plaintiff lost her status of invitee and became a trespasser while, as an invitee, she was reaching for the phone. I would hold the court erred in sustaining defendant's motion for a directed verdict.
OLIVER and MITCHELL, JJ., join in this dissent.